


Exhibit 10.37

SUPPLEMENTAL CONFIRMATION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To:
    
     [spacer.gif] [spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda From: [spacer.gif] [spacer.gif] Goldman, Sachs & Co. Subject:
[spacer.gif] [spacer.gif] Collared Accelerated Stock Buyback Ref. No:
[spacer.gif] [spacer.gif] [Insert Reference No.] Date: [spacer.gif] [spacer.gif]
November 9, 2007

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(‘‘GS&Co.’’) and Aspen Insurance Holdings Limited (‘‘Counterparty’’) (together,
the ‘‘Contracting Parties’’) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.

1.         This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of September 28, 2007 (the ‘‘Master
Confirmation’’) between the Contracting Parties, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.         The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif]
[spacer.gif] November 9, 2007 Forward Price Adjustment Amount: [spacer.gif]
[spacer.gif] USD [***] Hedge Completion Date: [spacer.gif] [spacer.gif] As set
forth in the Trade Notification, but in no event later than November 30, 2007
Scheduled Termination Date: [spacer.gif] [spacer.gif] [***] after the
Calculation Period Start Date (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day), subject to GS&Co.’s right to
accelerate the Termination Date to any date on or after the First Acceleration
Date. First Acceleration Date: [spacer.gif] [spacer.gif] [***] after the
Calculation Period Start Date (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day).

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

1


--------------------------------------------------------------------------------




[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Calculation Period:
[spacer.gif] [spacer.gif] Notwithstanding the Master Confirmation, the
Calculation Period shall begin on and include the first Exchange Business Day
(such date, the ‘‘Calculation Period Start Date’’) immediately following the
latest of (i) the Scheduled Termination Date under the First 2007 ASB
Transaction, (ii) the last day of the Settlement Valuation Period, if any, under
the First 2007 ASB Transaction, and (iii) the date all sales of Shares (or other
securities) contemplated by Annex A to the Master Confirmation with respect to
the First 2007 ASB Transaction, if any, have been completed.   [spacer.gif]
[spacer.gif] In the event of a Second Settlement occurring with respect to the
First 2007 ASB Transaction after the Calculation Period Start Date, the
Calculation Period shall not include any day in the period during which sales of
Shares (or other securities) contemplated by Annex A to the Master Confirmation
with respect to the First 2007 ASB Transaction, if any, occur (the ‘‘First 2007
ASB Second Settlement Period’’). Notwithstanding the Master Confirmation, the
Scheduled Termination Date shall be postponed by a number of Exchange Business
Days equal to the number of Exchange Business Days occurring during the First
2007 ASB Second Settlement Period. First 2007 ASB Transaction: [spacer.gif]
[spacer.gif] The Transaction (Ref. No: SDB1626308626) entered into between
Counterparty and GS&Co. with a Trade Date of September 28, 2007. Prepayment
Amount: [spacer.gif] [spacer.gif] USD 50,000,000 Counterparty Additional Payment
Amount: [spacer.gif] [spacer.gif] USD 0 Minimum Shares: [spacer.gif]
[spacer.gif] As set forth in the Trade Notification, to be a number of Shares
equal to (a) the Prepayment Amount divided by (b) [***]% of the Hedge Period
Reference Price. Maximum Shares: [spacer.gif] [spacer.gif] As set for in the
Trade Notification, to be a number of Shares equal to (a) the Prepayment Amount
divided by (b) [***]% of the Hedge Period Reference Price. Ordinary Dividend
Amount: [spacer.gif] [spacer.gif] For any calendar quarter, USD 0.15 Reserved
Shares: [spacer.gif] [spacer.gif] 2,500,000

3.         This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

2


--------------------------------------------------------------------------------





Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

[spacer.gif] Yours sincerely,

[spacer.gif] GOLDMAN, SACHS & CO.
    
    
By:/s/ Debra Tageldein                                    
Authorized Signatory
        


Agreed and accepted by:

ASPEN INSURANCE HOLDINGS LIMITED
    


By:/s/ Richard Houghton            
       Name: Richard Houghton
       Title: Chief Financial Officer

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

3


--------------------------------------------------------------------------------
